Citation Nr: 1102819	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an earlier effective date prior to April 30, 2008 
for entitlement to individual unemployability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from September 1960 to January 
1965. 

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota which granted 
TDIU, effective April 30, 2008.  The Veteran contends that he is 
entitled to an earlier effective date. 

While reviewing the numerous disabilities it is noted that for 
the period February 2006 through April 2008 the Veteran received 
a compensable rating for both bilateral carpal tunnel syndrome 
and diabetic neuropathy of the bilateral upper extremities which 
is impermissible pyramiding.  

FINDING OF FACT

It is factually ascertainable that on February 21, 2008, but no 
earlier, the Veteran was unemployable due to his service 
connected disabilities. 


CONCLUSION OF LAW

The criteria for the assignment of an effective date of February 
21, 2008, but no earlier, for the award of a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in November 2006.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to his 
employability status.  All known and available records relevant 
to the issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.
Analysis

The Veteran filed his claim for individual unemployability on 
November 7, 2006, which was denied in a September 2007 rating 
decision.  On April 30, 2008, within one year of the rating 
decision, the Veteran requested reconsideration of his TDIU claim 
and submitted additional evidence.  The Veteran's request was not 
a true reconsideration; rather it was a notice of disagreement 
for the previously denied TDIU claim.  Therefore the date of the 
claim is November 7, 2006.  

The RO granted TDIU for the Veteran in July 2008 with an 
effective date of April 30, 2008.  

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase (which includes a claim for a total rating for 
compensation based upon individual unemployability) shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An effective date for a 
claim for increase may be granted prior to the date of claim if 
it is ascertainable that an increase in disability had occurred 
within one year from the date of claim.  If it is factually 
ascertainable that the increase in disability occurred outside of 
this timeframe; i.e., sometime prior to the one-year period 
preceding the date of claim, then the effective date is the date 
of claim.  38 U.S.C.A. §§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In cases where the schedular rating is less than 100 percent, a 
TDIU may be assigned when the individual is unable to secure or 
follow a substantially gainful occupation as the result of 
service-connected disability, without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  A TDIU may be assigned when the 
disabled person is, in the judgment of the rating agency, unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single accident, 
or affecting a single body system, such as orthopedic, will be 
considered as one disability.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The issue is whether it is factually ascertainable from the 
evidence of record that the Veteran was unemployable due to his 
service connected disabilities at any time prior to April 30, 
2008. 

In October 2006 the Social Security Administration (SSA) found 
that the Veteran was disabled beginning April 2003 due to 
osteoarthrosis and allied disorders of the right shoulder, and 
ischemic heart disease.  While SSA determinations regarding 
unemployability are evidence that must be considered in any VA 
determination of such, SSA uses different standards than the VA 
and SSA may consider non service-connected disabilities in their 
determination.  Accordingly, a finding by the SSA that the 
Veteran is disabled is for consideration, but is not binding upon 
VA's TDIU determination.  

A May 2006 VA examination for service connection described the 
Veteran's disabilities but did not provide an opinion as to 
employability. 

A May 2007 VA general medical examination for individual 
unemployability addressed the severity of the Veteran's service-
connected disabilities and a physical examination was conducted.  
The Veteran reported that he currently spends time doing 
housework, including dishes, and golf.  The examiner concluded 
that the Veteran had no work restrictions in any field, including 
sedentary to heavy labor, due to his service connected 
disabilities.  The examiner found neither cognitive limitations 
due to the service-connected disabilities nor any effects of 
medication taken for the service-connected disabilities.  The 
examiner found that the Veteran was capable of at least light 
physical labor and was capable of more than light duty. 

A July 2007 VA joint examination evaluated the Veteran.  The 
Veteran reported being able to do cooking, dishwashing, shopping, 
a little housecleaning and yard work.  He reported walking 2 
miles every day and occasionally golfing and fishing.  The 
Veteran reported that he had worked until 2001 but did not state 
that he had to stop working due to his disabilities.  The 
examiner found that he was able to work in his chosen profession 
with limitation and was able to perform substantial gainful 
employment. 

In a December 18, 2007 letter, Dr. OT, a VA physician, reported 
that the Veteran had a history of lower back pain, hypertension, 
hyperlipidemia and shoulder pain for which he is treated at the 
VA.  Dr. OT also related that, per the patient's report, he has 
not been able to sustain any employment for quite some time 
secondary to his "chronic pain syndrome" an issue that has 
never been adjudicated by VA. 

In an April 2, 2008 letter, Dr. FL, a private physician, reported 
that he conducted a comprehensive examination of the Veteran on 
January 23, 2008, and reviewed his medical history and VA 
records.  Dr. FL opined that the Veteran was not employable for 
medical reasons, explaining that the Veteran's conditions have 
deteriorated considerably since being evaluated by the VA.  He 
reported that his diabetic peripheral neuropathy of both lower 
extremities required medication several times a day, and his 
bilateral carpal tunnel has become severe.  He opined that the 
Veteran's level of disability would make passing a basic 
employment physical examination impossible. 

On April 30, 2008 the Veteran filed claims for increased ratings 
for diabetic neuropathy of the bilateral lower extremities and 
bilateral carpal tunnel, which were subsequently granted, 
effective the date of the claim.  

A December 2008 rating decision granted service connection for 
anxiety with a 30 percent rating effective February 21, 2008.  

Prior to February 28, 2006 the Veteran's service connected 
disabilities did not meet the threshold schedular requirements of 
38 C.F.R. § 4.16(a) for TDIU as each of the disabilities were 
rated 10 percent or less with a combined rating of 20 percent.  

Beginning February 28, 2006 the Veteran's disabilities met the 
threshold requirements of 38 C.F.R. § 4.16(a) for TDIU.  The 
Veteran was service connected for multiple disabilities with a 
combined rating of 70 percent and diabetes.  Further, diabetes 
and its associated neurological disabilities are considered as 
one disability with a 60 percent rating.  

Regardless, there is no evidence of record, VA examination 
reports, VA treatment reports, or private treatment reports that 
the Veteran's service connected physical disabilities rendered 
him unemployable in February 2006 or at any time previous. 

In fact, the May 2007 and July 2007 VA examination reports 
concluded that the Veteran was able to perform substantial 
gainful employment.  The May 2007 VA examiner opined that the 
Veteran had no work restrictions in any field from sedentary to 
heavy labor.  The Veteran himself reported that he was capable of 
physically doing housework and playing golf.  

Upon examination on January 28, 2008, Dr. FL indicated that the 
Veteran has had a worsening of his diabetic peripheral neuropathy 
and bilateral carpal tunnel syndrome, both of which are service-
connected, since his last VA exam in July 2007.  While the 
Veteran subsequently received increased ratings for his diabetic 
peripheral neuropathy, such does not affect our determination of 
the proper effective date for a TDIU.   

Even if the Veteran was restricted by these additional physical 
disabilities from performing any physical labor this would not 
preclude him from a sedentary occupation. 

Effective February 21, 2008 the Veteran was service connected for 
anxiety with a 30 percent rating.  An evaluation of 30 percent is 
granted when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.   While there is no 
medical opinion that has explicitly considered the anxiety 
disability in conjunction with the physical disabilities, the 
Board concludes that it is factually ascertainable that, as of 
the date of service connection for anxiety, February 21, 2008, 
the Veteran was unable to secure a substantially gainful 
occupation solely as a result of his service-connected 
disabilities.

Extra-schedular 

The potential application of 38 C.F.R. § 3.321(b)(1) for the time 
period prior to February 21, 2008 has been considered.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  However, there has been no 
showing that the service-connected diabetic neuropathy of the 
bilateral upper and lower extremities, diabetes, tinnitus, and 
carpal tunnel syndrome, caused marked interference with 
employment, necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
scheduler standards.  There is no doubt that the Veteran's 
disabilities interfered with his daily life; however the regular 
scheduler criteria contemplate the symptomatology shown at the 
time.  Thun v. Peake, 22 Vet. App. 111 (2008).  In essence, the 
evidence does not demonstrate an exceptional or unusual 
disability picture which renders impracticable the application of 
the regular scheduler standards.  As such, referral for 
consideration of an extraschedular evaluation is not warranted 
here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The record shows that entitlement to a TDIU was factually 
ascertainable on February 21, 2008, but no earlier.  To the 
extent that the Veteran's claim is denied, the preponderance of 
the evidence is against the claim for an earlier effective date 
for a TDIU and an earlier effective date is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.





ORDER

Entitlement to an effective date of February 21, 2008, but no 
earlier, for the assignment of a TDIU is granted, subject to the 
rules and payment of monetary benefits.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


